Citation Nr: 0110957	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  99-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for bilateral defective 
hearing.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert B. Hines III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1968, including service in Vietnam from February 1967 to 
February 1968 as a communications repair specialist with the 
128th Signal Company.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO 
that denied service connection for PTSD, denied service 
connection for tinnitus, and denied service connection for 
bilateral defective hearing.  In January 2001, the veteran 
appeared and gave testimony at an RO hearing before the 
undersigned Board member.  A transcript of this hearing is of 
record.  The case is now before the Board for appellate 
consideration at this time.  


REMAND

The veteran has contended that he has PTSD as a result of his 
experiences during his military service in Vietnam.  Neither 
the veteran's DD Form 214, nor the other service personnel 
documentation of record, shows that the veteran is a 
recipient of any award indicating exposure to combat, such as 
the Combat Infantryman Badge or the Purple Heart Medal, and 
these records do not otherwise indicate that he was exposed 
to combat.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed stressor during service actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  If the claimed inservice stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded a 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Id.  If the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service medical records or other 
independent credible evidence to corroborate the veteran's 
testimony as to alleged stressor.  Dizolgio v. Brown, 9 Vet. 
App. 163, 166 (1996).  

During a VA psychiatric examination in March 1997, the 
veteran said that he entered Vietnam in February 1967 via Tan 
Son Nhut Air Base and experienced a mortar attack on his 
first night there.  He also reported that while providing 
signals support for troops from the Republic of Korea, he saw 
the body of a dead Viet Cong soldier hanging by the gate of 
the facility.  The veteran said that he was never in a fire 
fight, but went on to say that he was in Cam Rahn Bay during 
the Tet offensive and had his departure from Vietnam delayed 
because the air field at that base was shut down due to the 
danger of attack.  He also said that he lost some friends in 
Vietnam, but not in his proximity and he was informed of 
their deaths through normal communications.  

On the examination, the veteran complained of difficulties 
concentrating for the previous four or five years.  He also 
reported that he had dreams of Vietnam that occurred about 
twice a month.  These dreams involved mortar attacks and 
small arms attacks in which the veteran would be helpless.  
He also said that he did not think about Vietnam unless he 
was reminded, and he was about 90 percent successful in 
avoiding thoughts concerning Vietnam.  The veteran also said 
that the sound of helicopters reminded him of Vietnam and he 
added that he would sometimes believe himself to be in 
Vietnam when he awakened from a nightmare.  He did not 
describe flashbacks, but he did avoid things that reminded 
him of Vietnam because such made him nervous.  The veteran 
also reported diminished interest in former hobbies, but he 
did not feel particularly estranged from people.  He did 
report a startle like response to loud noises, but denied 
hypervigilance or any sense of a foreshortened future.  After 
evaluation, the diagnosis on Axis I was PTSD.  The examiner 
stated that the above diagnosis gave the veteran the benefit 
of the doubt in terms of the veteran's subjective description 
of himself, although others may consider the veteran's 
symptoms to be "sub-threshold".  

In a statement received in July 1997, the veteran reported 
that a friend was drowned in Vietnam, and that he learned of 
this death just before he left the war zone.  In an April 
1998 statement, the Director of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) confirmed that 
the individual identified by the veteran had been drowned in 
Vietnam on March 30, 1998.  (This episode occurred nearly six 
weeks after the veteran left Vietnam and about a month after 
the veteran's discharge from service.)   

A Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN was submitted by USASCRUR in April 
1997.  This document indicated that Ton Son Nhut Air Base was 
not subjected to any enemy attacks during 1967.  There was a 
multi battalion enemy assault on that base on January 31, 
1968, which resulted in 23 Americans killed in action and 86 
Americans wounded.  Several additional enemy attacks against 
this installation occurred during February 1968.  

In April 1997, USASCRUR also submitted a copy of The Annual 
Historical Supplement of the 128th Signal CO (d) for the 
period from January 1, 1967 to December 31, 1967.  Review of 
this document reveals that the unit provided direct support 
during this period for the 101st Airborne Division, the 
Republic of Korea Army, and direct supply units in the Cam 
Rahn Bay area.  This support included the daily dispatch of 
technical assistance teams to visit the supported units.  
This document does not contain any information regarding the 
activities of the 128th Signal CO during January and February 
1968, a period during which the veteran was assigned to this 
unit.  

In an August 1998 statement, Russell D. McKnight, M.D., 
reported that the veteran suffered from depression and 
cognitive deficiency.  The doctor said that the veteran 
related to him that, on the night of his arrival in Vietnam 
his holding area came under enemy mortar attack, which 
resulted in several casualties in the veteran's holding area.  
The veteran was also reported to have said that he was 
assigned to a service unit attached to the 101st Airborne 
Division and to elements of the army of the Republic of Korea 
which came under regular attacks in which he was as exposed 
as much as the regular infantry.  In addition, the veteran 
related coming under fire while being transported in 
helicopters.  He also said that he was the driver of a 
vehicle that provided escort from Cam Rahn Bay to Nha Trang.  
On one of these occasions, the veteran's vehicle was 
immobilized on the road and came under constant enemy 
surveillance and attack for several hours.  The veteran was 
said to have suffered from a sleep disorder from the 1970s 
and had increasing mental and cognitive dysfunction as a 
result of intrusive thoughts, flashbacks, and nightmares from 
the early 1990s.  It was said that watching news reports of 
Desert Storm activated the veteran's flashbacks and 
nightmares.  The doctor diagnosed the veteran as suffering 
from PTSD and major affective disorder.  

In a December 1998 letter, the veteran's representative 
stated that the veteran's PTSD was a result of stressors 
which included witnessing a gunship assault while being 
transported on a helicopter.  

During a January 2001 RO hearing before the undersigned Board 
member, the veteran reiterated that he had come under small 
weapon and mortar fire at Ton Son Nhut Air Base upon his 
arrival in Vietnam and he added that he had flown on 
helicopter assaults with the 101st Airborne Division, during 
which time he came under fire.  He said that he was exposed 
to sniper fire while attending a disabled vehicle on Highway 
1 in Vietnam and also reported being under siege on the tip 
of the peninsula at Cam Rahn Bay where he was stationed just 
prior to leaving Vietnam.  He said that this episode caused 
his departure to be delayed for five days.  The veteran also 
said that he had been receiving treatment for PTSD at a VA 
facility since approximately 1996.  (No clinical records 
reflecting this treatment are in the claims folder.)  

It is also contended that the veteran developed a bilateral 
hearing loss as a result to exposure to loud noises while in 
service.  In addition, the veteran contends that he now has 
tinnitus due to either inservice exposure to loud noises or 
as a residual of an inservice jaw injury.  

Service connection for disability is warranted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
may be granted for disability diagnosed after service when 
the evidence of record demonstrates that the disorder had its 
onset during service.  38 C.F.R. § 3.303(d) (2000).  
Sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a degree of 10 
percent or more with one year following discharge from 
service.  38 U.S.C.A.§ § 1101, 1112, 1113 (West 1991); 38 
C.F.R.§§ 3.307, 3.309 (2000).  Under the provisions of 38 
C.F.R.§ 3.385 (2000), impaired hearing is considered a 
disability warranting service connection when auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds of at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
are less than 94 percent using the Maryland CNC test.  

On the veteran's March 1966 examination prior to service 
entrance the veteran's ears and drums were evaluated as 
normal on clinical evaluation.  Audiometric evaluation 
revealed pure tone thresholds of 15(30), 5(15), 15(25), and 
5(10) decibels in the right ear and 5 (20), 5(15), -5(5) and 
35(40) decibels in the left ear at 500, 1000, 2000, and 4000 
Hertz, respectively.  (The readings in parenthesis constitute 
pure tone threshold readings converted to ISO standards which 
became effective October 31, 1967.)  Review of the service 
medical records revealed no findings, complaints or diagnoses 
indicative of defective hearing or tinnitus.  In August 1966, 
the veteran underwent closed reduction of a fracture of his 
left mandible due to traumatic injuries sustained in a fight.  
On the veteran's February 1968 examination prior to 
separation from service, his ears and drums were evaluated as 
normal on clinical evaluation.  Audiometric evaluation 
revealed pure tone thresholds of 0, 0, 0, and 0 decibels in 
the right ear and 0, 0, 0, and 0 decibels in the left ear at 
500, 1000, 2000, and 4000 Hertz, respectively.  

On VA examination in March 1997 the veteran complained of 
bilateral decreased hearing, worse in the right ear.  He also 
complained of periodic tinnitus, which he described as a 
"mild white noise".  The veteran said that his hearing loss 
and tinnitus began in about 1987.  A positive history of 
exposure to heavy artillery, explosives, and loud aircraft 
was reported.  Audiometric evaluation revealed pure tone 
thresholds of 30, 20, 45, 55, and 50 decibels in the right 
ear and 30, 15, 40, 60, and 50 decibels in the left ear at 
500, 1000, 2000, 3000,and 4000 Hertz, respectively.  The 
average four-frequency pure tone threshold in the right ear 
was 42.5 decibels.  The average four-frequency pure tone 
threshold in the left ear was 41.25 decibels.  Speech 
recognition was 92 percent in the right ear and 92 percent in 
the left ear.  The audiometry results were interpreted as 
indicating a moderate high frequency sensorineural hearing 
loss bilaterally with good word recognition ability.  

In May 1998, the RO denied service connection for bilateral 
hearing loss and for tinnitus as not well grounded.  

During a January 2001 RO hearing before the undersigned Board 
member, the veteran testified under oath that, during the 
1980s, a dentist told him that his tinnitus was probably 
related to his broken jawbone.  He also stated his belief 
that his bilateral hearing loss was due to exposure to loud 
noises during his period of service.  The Board notes that no 
statement or clinical records from the dentist who treated 
the veteran in 1980s are in the claims folder.

Since the veteran has a diagnosis of PTSD and claims that he 
had been involved in combat with the enemy, the Board 
believes that further development by the RO is necessary to 
attempt verification of the veteran's reported stressors.  
The RO should also make a determination of whether the 
veteran "engaged in combat with the enemy."  In addition, 
should any of the reported stressors be verified, a further 
VA examination should be conducted to determine if the 
veteran has PTSD due to the verified stressor(s).  In 
addition, the record indicates that the veteran has received 
considerable treatment from the VA for his psychiatric 
symptoms in recent years, the clinical records of which are 
not currently in the claims folder.  Such may be relevant 
evidence in regard to the veteran's claim for service 
connection for PTSD and should therefore be obtained prior to 
further appellate consideration of this matter.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In regard to the veteran's claims for service connection for 
bilateral defective hearing, the Board notes that a recent VA 
audiometry examination revealed that the veteran currently 
has a bilateral high frequency hearing loss of extent 
sufficient to be recognized as a disability under 38 C.F.R. 
§ 3.385.  However, the report of that examination contains no 
comment by the examiner as to whether or not the veteran's 
bilateral defective hearing is related to acoustic trauma 
during service.  Accordingly, further development is 
necessary in this regard.  It is also noted that while the 
veteran's complaints of tinnitus were noted on the March 1997 
VA audiometry examination, there was no opinion expressed by 
the examiner as to whether the veteran's complaints of 
tinnitus were related to acoustic trauma during service, or 
to the fracture of the veteran's jaw sustained while he was 
on active service.  In addition, the Board believes that an 
attempt should be made to obtain clinical records and/or a 
statement from the dentist who is said to have attributed the 
veteran's complaints of tinnitus to an inservice jaw injury.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issues of entitlement to service connection 
for PTSD, service connection for bilateral defective hearing 
and service connection for tinnitus currently certified for 
appeal in this case must also be remanded to the RO so that 
it can again adjudicate these issues in light of this recent 
statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to service connection for PTSD, 
service connection for bilateral defective hearing, and 
service connection for tinnitus that are currently on appeal 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:  

1. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  In this regard 
the RO should contact the claimant and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claim for service connection for 
the cause of the veteran's death under 
the Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to his claim.  In 
particular, the RO should ask the 
claimant to provide any additional 
information he can recollect in regard 
to the incident in which he was 
stranded on highway one between Cam 
Rahn Bay and Nha Trang and came under 
enemy attack, the incident(s) 
involving his being fired on while 
riding in helicopters, his exposure to 
sniper attacks while in Vietnam, and 
his exposure to enemy assaults while 
servicing combat units such as the 
101st Airborne and the Republic of 
Korea Army.  The veteran should be 
advised that this information would be 
useful in any attempt to obtain 
supportive evidence of the stressor 
events, and that he should be as 
specific as possible to facilitate a 
search for verifying information.  Any 
information obtained from the veteran 
should be associated with the claims 
folder.  

2. The RO should contact the National 
Personnel Records Center and attempt 
to obtain copies of all unit morning 
reports for 128th Signal CO (d) for the 
period from February 1967 through 
February 1970.  An attempt should also 
be made to obtain any additional 
personnel records pertaining to the 
veteran that are not already contained 
in the claims folder.  In additional 
the unit history of the 128th Signal CO 
(d) for the period January and 
February 1968 should be obtained and 
associated with the claims folder.  

3. The RO should make a determination on 
whether the veteran "engaged in 
combat with the enemy."  If the RO 
thereafter determines that the veteran 
did not participate in combat or that 
his stressors were unrelated to 
combat, a summary is to be prepared of 
the veteran's claimed stressors and 
that information, with copies of the 
veteran's personnel records and the 
history of the veteran's unit for the 
period he was assigned thereto is to 
be submitted to USASCRUR for a further 
attempt at verification of the 
veteran's claimed stressors.

4. The RO should obtain copies of all the 
veteran's outpatient treatment records 
reflecting treatment for psychiatric 
symptoms from the Mountain Home VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.  

5. The RO should also contact the veteran 
and ask him to provide the name and 
address of the dentist who treated him 
in the 1980s and associated the 
veteran's tinnitus complaints with the 
fracture of the left jaw sustained 
during service.  When the veteran 
responds and provides any necessary 
authorization, the named dentist 
should be contacted and asked to 
provide copies of his clinical records 
documenting the veteran's treatment 
and/or a statement as to whether he 
believes that the veteran's tinnitus 
is related to the veteran's fracture 
of the left jaw during service, and if 
so, provide a rationale for his 
opinion.  

6. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

7. If it is determined that the veteran 
engaged in combat during service or 
was otherwise exposed to a stressor or 
stressors in service, he should be 
afforded another VA psychiatric 
examination.  The RO should inform the 
examining physician of the stressor(s) 
that has been verified.  The claims 
folder and a copy of this Remand must 
be made available to the examiner 
prior to the examination in order that 
he or she may review pertinent aspects 
of the veteran's service and medical 
history.  The examining physician 
should state that he has reviewed the 
claims folder in his examination 
report.  All tests deemed necessary by 
the examiner must be conducted and the 
clinical findings and reasoning which 
form the basis of the opinions 
requested should be clearly set forth.  
The psychiatrist should then render an 
opinion as to whether the veteran 
currently suffers from PTSD resulting 
from his military experiences in 
Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked 
to a specific corroborated stressor 
event experienced in Vietnam pursuant 
to the diagnostic criteria set forth 
in Diagnostic And Statistical Manual 
of Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the 
stressor(s) upon which the diagnosis 
is based.

8. The veteran should also be afforded a 
VA examination by an otolaryngologist 
to determine the etiology of the 
veteran's hearing loss and tinnitus. 
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  All tests deemed 
necessary by the examiner must be 
conducted and the clinical findings 
and reasoning which form the basis of 
the opinions requested should be 
clearly set forth.  At the conclusion 
of the evaluation, the examining 
otolaryngologist should express his 
medical opinions as to whether it is 
at least as likely as not the 
veteran's bilateral defective hearing 
and tinnitus is the result of acoustic 
trauma, or in the case of tinnitus, 
the result of the veteran's inservice 
fracture of the left jaw.  

9 Then, the RO should again adjudicate 
the issues of entitlement to service 
connection for PTSD, service 
connection for bilateral defective 
hearing, and service connection for 
tinnitus.  In the event the claimant 
fails to report for a VA examination 
scheduled in regard to these claims, 
consideration of that claim must be 
made under the provisions of 38 C.F.R. 
§ 3.655 (2000).  If any of the 
benefits sought remain denied, the 
claimant and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for its further adjudication, if 
otherwise appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional relevant evidence and to comply with the Veterans 
Claims Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




